Citation Nr: 1527062	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-11 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1. Entitlement to service connection for left foot condition.

2. Entitlement to service connection for right foot condition.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1980 until February 1981 and August 2005 until November 2006.  She had additional periods of active duty for training with the Puerto Rico National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions in March 2009 and February 2010 by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran's claims on appeal were originally denied in a March 2009 rating decision. In a November 2009 statement in support of claim, the Veteran requested that her claims to entitlement to service connection for her left and right foot conditions be re-opened and referred to recent treatment records. In a February 2010 rating decision, the RO subsequently denied the Veteran's claims for service connection, as the evidence considered since the last denial was not new and material. The Veteran submitted a notice of disagreement with the decision in March 2010. The Veteran was provided a statement of the case (SOC) in April 2012, continuing the denial of the claims on the basis that new and material evidence had not been received. 

On review of the Veteran's submissions, the Board finds that her November 2009 request that her claims for service connection for her left and right foot conditions be reconsidered and her reference to outstanding treatment records is in fact, a notice of disagreement, not a claim to re-open.  Thus, the March 2009 rating decision is not final, and the criteria for new and material evidence is not applicable in this case. 

Additional development is necessary in order for a decision to be rendered in the case. The Veteran has averred she has a bilateral foot condition, related to service. (See November 2009 statement in support of claim). The claims folder reflects that the Veteran has complained of and received treatment for her left and right foot conditions. Given that the Veteran has been treated for a left and right foot conditions and she competently reported experiencing symptoms in service and since then, an examination is necessary.  38 C.F.R. § 3.159(c)(4).  The examination should also address whether any diagnosed right or left foot disability is secondary to service-connected right and left knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination in regard to entitlement to service connection for left and right foot conditions. The claims file and copies of all pertinent records should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should address the following:  

Specifically identify all pathology affecting the right and left foot.  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current right or left foot disability was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current right or left foot disability was caused by her service-connected disabilities, which include left and right knee disabilities? 

(c) Is it at least as likely as not that the Veteran's service-connected disabilities, which include left and right knee disabilities aggravated any current right or left foot disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of foot disability present (i.e., a baseline) before the onset of the aggravation. 

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




